     Case 2:18-cv-00195-GMN-PAL Document 52 Filed 10/23/18 Page 1 of 2


 1   HOLLEY, DRIGGS, WALCH, FINE,
     WRAY, PUZEY & THOMPSON
 2   CLARK V. VELLIS, ESQ.
     NV Bar No. 5533
 3   800 South Meadows Pkwy., Suite 800
     Reno, Nevada 89521
 4   Telephone:   775/851-8700
     Facsimile:   775/851-7681
 5
                                UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
     JENNA L. CARNEY, an individual                    Case No.:    2:18-cv-00195
 8                                                     Underlying Case No. A-17-761858-C
                   Plaintiff,
 9          v.
                                                       STIPULATION AND ORDER GRANTING
10   IQ DATA INTERNATIONAL, a Washington               MG PROPERTIES GROUP, A
     Corporation; SENTRY RECOVERY &                    CORPORATION OF UNKNOWN PLACE
11   COLLECTIONS, INC. a Nevada Corporation;           OF INCORPORATION DBA SEDONA
     MG PROPERTIES GROUP, a corporation of             LANE MOUNTAIN APARTMENTS DBA
12   unknown place of incorporation, d/b/a Sedona      AZURE VILLAS II APARTMENTS AN
     Lane Mountain Apartments, d/b/a Azure Villas II   EXTENSION OF TIME TO ANSWER
13   Apartments, FORE PROPERTY COMPANY, A              PLAINTIFF’S AMENDED COMPLAINT
     Nevada Corporation, dba Glenbrook Terrace;
14   ANZA MANAGEMENT COMPANY, a
     California Corporation, PICERNNE REAL
15   ESTATE GROUP, a privately held corporation
     of unknown state of incorporation d/b/a
16   Pavillions at Providence Apartments, SW
     LANDLORDS, a business entity of unknown
17   form, THE CROSSINGS AT LAKE MEAD, an
     apartment complex of unknown for or identity of
18   ownership, and DOES 1 THROUGH 10 and
     ROE CORPORATIONS II THROUGH 20,
19   INCLUSIVE.
20               Defendants,
     _______________________________________
21
            COMES NOW, Defendant MG PROPERTIES GROUP, a corporation of unknown place
22

23   of incorporation, d/b/a Sedona Lane Mountain Apartments, d/b/a Azure Villas II Apartments

24   (hereinafter “Defendant”) by and through its undersigned attorney, CLARK V. VELLIS, ESQ.,
25   of Holley, Driggs, Walch, Fine, Wray, Puzey & Thompson, and JENNA L. CARNEY
26
     (“Plaintiff”) by and through her undersigned attorney, JENNIFER ISSO, ESQ. of The Isso &
27
     Hughes Law Firm hereby stipulate and agree as follows:
28
     Case 2:18-cv-00195-GMN-PAL Document 52 Filed 10/23/18 Page 2 of 2


 1          1.      That the current deadline for Defendant MG PROPERTIES GROUP, a

 2   corporation of unknown place of incorporation, d/b/a Sedona Lane Mountain Apartments, d/b/a
 3   Azure Villas II Apartments to respond to Plaintiff’s Amended Complaint is October 22, 2018.
 4
            2.      Plaintiff and Defendant hereby agree that Defendant MG PROPERTIES GROUP,
 5
     a corporation of unknown place of incorporation, d/b/a Sedona Lane Mountain Apartments, d/b/a
 6
     Azure Villas II Apartments has up to and including October 31, 2018 to respond to Plaintiff’s
 7

 8   Amended Complaint.

 9          3.      This Stipulation and Order to extend the time in which to respond to the Amended

10   Complaint is not brought for the purpose of delay and counsel hereby certify that this Stipulation
11
     and Order is made with the knowledge and consent of their clients.
12
                                            AFFIRMATION
13
            Pursuant to NRS 239B.030, the undersigned does hereby affirm that the preceding
14
     document does not contain the social security of any person.
15

16   HOLLEY, DRIGGS, WALCH, FINE,                      THE ISSO & HUGHES LAW FIRM
     WRAY, PUZEY & THOMPSON
17
     /S/CLARK V. VELLIS, ESQ                           /S/ JENNIFER ISSO, ESQ.
18   CLARK V. VELLIS, ESQ.                             JENNFER ISSO, ESQ.
19   NV Bar No. 5533                                   NV Bar No. 13157
     800 South Meadows Parkway, #800                   2470 Saint Rose Pkwy. #306F
20   Reno, Nevada 89521                                Henderson, NV 89074
     Telephone: 775-851-8700                           Telephone: 702 712-7811
21   Dated: October 22, 2018                           Dated: October 22, 2018
22

23                  IT IS SO ORDERED:

24          Dated this 24th day of October, 2018.
25
                                                  ______________________________________
26                                                UNITED STATES MAGISTRATE JUDGE

27

28
                                                   -2-
